DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 07/14/2022 has been entered and made of record.
3.	Claims 1, 4, 7, 9, 11, 14, 16, 19, 22, 24, 26 and 29 have been amended.
4.	Claims 1-30 are currently pending.

                                                     Response to Arguments
5.	The applicant's arguments filed on 07/14/2022  regarding claims 1-6, 8-13, 15-21, 23-28  and 30  have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1-5, 8-12, 15-20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2018/0083679 A1), hereinafter “Lim” in view of LEE et al. (US 2018/0205533 A1), hereinafter “Lee” in view of WO 2019/208994 A1, hereinafter “WO’994”.
Regarding claim 1, Lim discloses a method of wireless communication (Figs. 2, 5, 20, process of determining a transmission/reception beam pattern), comprising: 
determining, by a node, to establish a first connection with a first upstream node for receiving downlink communications (Figs. 2, 5, 20, paragraphs [0247]-[0249], determining a transmitting/receiving STA which the AP will schedule) ; and
determining, by the node, to establish a second connection with a second upstream node for transmitting uplink communications (Figs. 2, 5, 20, paragraphs [0247]-[0249], determining a transmitting/receiving STA which the AP will schedule).
While Lim implicitly refers to “establishing the first connection with the first upstream node based on a first transmit/receive beam pair; and establishing the second connection with the second upstream node based on a second transmit/receive beam pair and concurrently with the first connection is established with the first upstream node” (Figs. 2, 5, 20, paragraphs [0247]-[0249], operation 2011-2025), Lee from the same or similar field of endeavor explicitly discloses establishing the first connection with the first upstream node (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], UL Tx beam/Rx beam sweeping with the UL UE) based on a first transmit/receive beam pair (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], based on Tx beam/Rx beam); and 
establishing the second connection with the second upstream node (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], DL Tx beam/Rx beam sweeping with the DL UE) based on a second transmit/receive beam pair (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], a Tx beam/Rx beam combination in the UL, a Tx beam/Rx beam combination in the DL) and concurrently with the first connection established with the first upstream node (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], determined optimal beam combination to the DL UE and the UL UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “establishing the first connection with the first upstream node based on a first transmit/receive beam pair; and establishing the second connection with the second upstream node based on a second transmit/receive beam pair and concurrently with the first connection established with the first upstream node” as taught by Lee, in the system of Lim, so that it would provide cancelling self-interference in a full-duplex communication system using a full-duplex communication scheme supporting a data transmission rate higher than that of a 4G communication system such as LTE (Lee, paragraph [0002]).
Neither Lim nor Lee explicitly discloses “determining, by a node, to establish a first connection with a first upstream node for receiving downlink communications for transmitting to a device”; and “determining, by the node, to establish a second connection with a second upstream node for transmitting uplink communications received from the device”.
However, WO’994 from the same or similar field of endeavor discloses determining, by a node (Fig. 11, RN1), to establish a first connection (Fig. 11, connection between  RN1 and DgNB)  with a first upstream node  (Fig. 11, DgNB) for receiving downlink communications (Fig. 11, paragraphs [0113], [0114], [0138], [0173], discovery signals  supporting an integrated backhaul and access (IAB) link in a new radio access technology (RAT) system) for transmitting to a device (Fig. 11, UE2) ; and 
determining, by the node (Fig. 11, RN1), to establish a second connection (Fig. 11, connection between  RN1 and RN2)   with a second upstream node (Fig. 11, RN2)  for transmitting uplink communications (Fig. 11, paragraphs [0113], [0114], [0138], [0173], discovery signals  supporting an integrated backhaul and access (IAB) link in a new radio access technology (RAT) system) received from the device (Fig. 11, UE2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining, by a node, to establish a first connection with a first upstream node for receiving downlink communications for transmitting to a device”; and “determining, by the node, to establish a second connection with a second upstream node for transmitting uplink communications received from the device” as taught by WO’994, in the combined system of Lim and Lee, so that it would provide a method for supporting an integrated backhaul and access link in a new radio access technology system (WO’994, paragraph [0007]).

Regarding claim 2, Lim in view of Lee and WO’994 disclose the method according to claim 1.
Lee further discloses determining to establish the first connection is based on performing beam training and determining that a first beam from the first upstream node is desirable for downlink communications (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], process of searching for and determining a Tx beam and an Rx beam is needed to select a beam based on a channel capacity in the full-duplex communication system; beam combinations include a Tx beam/Rx beam combination of the eNB 200, a Tx beam/Rx beam combination in the UL, a Tx beam/Rx beam combination in the DL, etc., and the DL CSI includes a CQI, an RI, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining to establish the first connection is based on performing beam training and determining that a first beam from the first upstream node is desirable for downlink communications” as taught by Lee, in the combined system of Lim and WO’994, so that it would provide cancelling self-interference in a full-duplex communication system using a full-duplex communication scheme supporting a data transmission rate higher than that of a 4G communication system such as LTE (Lee, paragraph [0002]).

Regarding claim 3, Lim in view of Lee and WO’994 disclose the method according to claim 2.
Lee further discloses determining to establish the second connection is based on performing the beam training and determining that a second beam from the second upstream node is desirable for uplink communications (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], process of searching for and determining a Tx beam and an Rx beam is needed to select a beam based on a channel capacity in the full-duplex communication system; beam combinations include a Tx beam/Rx beam combination of the eNB 200, a Tx beam/Rx beam combination in the UL, a Tx beam/Rx beam combination in the DL, etc., and the DL CSI includes a CQI, an RI, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining to establish the second connection is based on performing the beam training and determining that a second beam from the second upstream node is desirable for uplink communications” as taught by Lee, in the combined system of Lim and WO’994, so that it would provide cancelling self-interference in a full-duplex communication system using a full-duplex communication scheme supporting a data transmission rate higher than that of a 4G communication system such as LTE (Lee, paragraph [0002]).

Regarding claim 4, Lim in view of Lee and WO’994 disclose the method according to claim 3.
Lee further discloses determining to establish the first connection or determining to establish the second connection is based on comparing a first signal quality of the first beam to a first threshold, or comparing a second signal quality of the second beam to a second threshold (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], process of searching for and determining a Tx beam and an Rx beam is needed to select a beam based on a channel capacity in the full-duplex communication system; a signal in transmittable beam directions once or more times to measure an SINR and an MIMO rank of the DL UE; beam combinations include a Tx beam/Rx beam combination of the eNB 200, a Tx beam/Rx beam combination in the UL, a Tx beam/Rx beam combination in the DL, etc., and the DL CSI includes a CQI, an RI, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining to establish the first connection or determining to establish the second connection is based on comparing a first signal quality of the first beam to a first threshold, or comparing a second signal quality of the second beam to a second threshold” as taught by Lee, in the combined system of Lim and WO’994, so that it would provide cancelling self-interference in a full-duplex communication system using a full-duplex communication scheme supporting a data transmission rate higher than that of a 4G communication system such as LTE (Lee, paragraph [0002]).

Regarding claim 5, Lim in view of Lee and WO’994 disclose the method according to claim 4.
Lee further discloses the first signal quality and the second signal quality correspond to at least one of a signal-to-noise ratio (SNR) or a signal-to- interference-and-noise ratio (SINR) (Fig. 2, paragraphs [0091], [0098], [0100]- [0103], signal in transmittable beam directions once or more times to measure an SINR and an MIMO rank of the DL UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first signal quality and the second signal quality correspond to at least one of a signal-to-noise ratio (SNR) or a signal-to- interference-and-noise ratio (SINR)” as taught by Lee, in the combined system of Lim and WO’994, so that it would provide cancelling self-interference in a full-duplex communication system using a full-duplex communication scheme supporting a data transmission rate higher than that of a 4G communication system such as LTE (Lee, paragraph [0002]).

Regarding claim 8, Lim discloses the node, the first upstream node, or the second upstream node include at least one of an integrated access and backhaul (IAB) node, a user equipment (UE), a customer premises equipment (CPE), an access point, a relay node, or a repeater (Fig. 1, paragraph [0076], orthogonal resources used in a link between AP 111, STA#1 and STA#2).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claims 2 and 3.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.


Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.


Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.


Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.


Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.


Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claims  2 and 3.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

9.	Claims 6, 13, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2018/0083679 A1), hereinafter “Lim” in view of LEE et al. (US 2018/0205533 A1), hereinafter “Lee” in view of WO 2019/208994 A1, hereinafter “WO’994” in view of Deenoo et al. (US 2016/0337916 A1), hereinafter “Deenoo”.
Regarding claim 6, Lim in view of Lee and WO’994 disclose the method according to claim 4.
Neither Lim nor Lee nor WO’994 explicitly discloses “performing beam training and sending one or more beam reports to a centralized entity indicating signal measurements of multiple beams”.
	However, Deenoo from the same or similar field of endeavor explicitly discloses performing beam training and sending one or more beam reports to a centralized entity indicating signal measurements of multiple beams (Figs. 6, 9, paragraphs [0106], [0112], [0186]-[0187], centralized control and unified management for the mmW small cell layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “performing beam training and sending one or more beam reports to a centralized entity indicating signal measurements of multiple beams” as taught by Deenoo, in the combined system of Lim, Lee and WO’994, so that it would provide determination of measurement gap pattern for wireless transmit/receive unit in downlink control information associated with millimeter wave measurement (Deenoo, paragraph [0008]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
Allowable Subject Matter
10.	Claims 7, 14, 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 9, 16 and 24) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Deenoo et al. (US 2016/0337916 A1), hereinafter “Deenoo” discloses determining to establish the first connection and determining to establish the second connection (paragraph [0200], switching based on the switching rules and similar switching rules defined at the serving mB).
The prior art, however, neither explicitly teaches nor suggests “determining to establish the first connection and determining to establish the second connection are based on an indication of first transmit/receive beam pair or the second transmit/receive beam pair received from the centralized entity based on the one or more beam reports”, as recited by claims 7, 14, 22 and 29.




Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414